DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
This Office Action is responsive to the amendment filed on 11/20/2020. Claims 1-15 were pending.   Claims 1 and 6 have been amended. Claims 1-15 are now pending.  Claims 1-15    are presented for examination. Applicant's arguments have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-4, 6-9, 14 and 15 are   rejected under 35 U.S.C. 103 as being unpatentable over CN 204349597 to Wang (Wang) in view of US 201710179445 to Fetsko (Fetsko).
Regarding claims 1 and 6
Also, Wang teaches one or more components mounted in one or more of the equipment racks (p. 6-7; Fig. 6), where those components include one or more of a power distribution cabinet ("power distribution device 600"), a Heating Ventilation and Air Conditioning (HVAC) system ("heat dissipation device ... includes an air conditioner 310, a guide adapter 312, and a supply duct 314"), a fire suppression system ("fire protection device"), internal lighting ("lighting lamp 500"), or a master controller (p. 6-8; Fig. 6).
Regarding the limitation “wherein terminals and connectors of the battery strings, when mounted in the plurality of equipment racks, and conductors between each battery are located on a side of the equipment racks opposite the central, internal gangway” Wang teaches that power wiring of the string battery can be located below the battery holder 210 in a raised space 176 (p. 6; Fig. 7). Because the intermediate space 176 is (i) on an opposite side of the plane encompassing a side battery holder 210 nearest the intermediate passage, and (ii) extends across the entire bottom of the battery holder, all or at least a portion of the terminal, connectors, and conductors of the batteries in the container of Wang are located on a side of its equipment racks opposite that of the internal gangway. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the terminals, connectors, and conductors in the container of Wang as recited in the claims because: (i) that skilled artisan would appreciate that location of these components of the batteries should facilitate the ease of access for repair and replacement, and assist in lowering the possibility of their damage or displacement, dependent upon where, and how, the container is to be used; and, (ii) it has been held that rearranging parts of an 
In addition Wang teaches that the two parallel sides forming the length side of the rectangular box are lined with an insulating material ("heat preservation device 400"; "insulation material is arranged on the inner wall of the six sides of the box") (p. 7; Fig. 7) but does not expressly disclose such material as electrically insulated.
Fetsko teaches coatings (i.e., TBC), lining the interior of surface of battery casings, containers, cases, cans, or housings, providing both thermal and electrical insulation (Abstract; Paras. 1, 18,24,28,32,48,50,56).The coating can be substantially uniform in thickness and impervious to damage, and has a lower thermal coefficient than conventional fiberglass insulation (Para. 18). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an insulating material such as that taught by Fetsko in the energy storage platform of Wang because it is both heat and electrically insulating while being substantially uniform and more resistant to damage.
Regarding claim 2-4 and 7-9
Regarding claims 14 and 15, Wang discloses one or more components mounted in one or more of the equipment racks (p. 6-7; Fig. 6), where those components include one or more of a power distribution cabinet ("power distribution device 600"), a Heating Ventilation and Air Conditioning (HVAC) system ("heat dissipation device ... includes an air conditioner 310, a guide adapter 312, and a supply duct 314"), a fire suppression system ("fire protection device"), internal lighting ("lighting lamp 500"), or a master controller (p. 6-8; Fig.10).
Claims  5 and 10-13 are   rejected under 35 U.S.C. 103 as being unpatentable over CN 204349597 to Wang in view of US 20170179445 to Fetsko as applied to claims 1 and 6 respectively and further in view of US 2013/0065087 to Kim (Kim)
Regarding claims 5 and 10-13, Wang in view of Fetsko, discloses the invention as discussed above as applied to claims 1 and 6 and incorporated therein. 
Wang in view of Fetsko does not expressly disclose one or more of the racks are each adapted to accept and retain a plurality of different types of battery strings [claim, and the battery modules of each battery string comprise a battery type, the battery type comprising one or more of lithium-ion, nickel-cadmium, nickel-metal hydride, lithium-ion polymer, or lead-acid.
Kim teaches an energy storage system includes a plurality of cells received in a tray where those trays are received in a rack (Abstract; paras 40, 41, 42). The battery cells are rechargeable batteries (e.g., lithium ion battery cells), and number of cells received in the tray may be adjusted according to the output desired (para. 41). It would have be obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claims 12 and 13, Wang discloses an energy storage platform including a container as discussed above regarding claim 6 and incorporated therein. Wang also discloses that each battery string further includes one or more battery string control circuits mounted in the equipment racks ("battery management system package") (p. 6). Each battery string is further connected with one or more battery string connections ("power wiring"), and a main bus or conductors ("communication wiring") for the energy storage platform (p. 6). 
Wang does not expressly teach each battery string further includes one or more battery string protection circuits. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include protection circuits in the battery strings employed in the energy storage platform of Wang because Kim teaches inclusion of protection circuit device, such as a fuse or a switch, can cut off the flow of current into the battery cells of module in a rack when it exceeds a current allowance limit of the cells (Abstract; paras. 40, 41, 43).
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Applicant argues: “Wang does not teach or suggest, wherein terminals and connectors of each battery and conductors between each battery are located on a side of the equipment racks opposite the central, internal gangway as recited in the pending claims. Rather, Wang seems to describe the conductors for or between the batteries as running through the "overhead space 176."”
Examiner respectfully disagree: Wang teaches that power wiring of the string battery can be located below the battery holder 210 in a raised space 176 (p. 6; Fig. 7). Because the intermediate space 176 is (i) on an opposite side of the plane encompassing a side battery holder 210 nearest the intermediate passage, and (ii) extends across the entire bottom of the battery holder, all or at least a portion of the terminal, connectors, and conductors of the batteries in the container of Wang are located on a side of its equipment racks opposite that of the internal gangway.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the terminals, connectors, and conductors in the container of Wang as recited in the claims because: (i) that skilled artisan would appreciate that location of these components of the batteries should facilitate the ease of access for repair and replacement, and assist in lowering the possibility of their damage or displacement, dependent upon where, and how, the container is to be used; and, (ii) it has been held that rearranging parts of an invention involves only routine skill in the art (see e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); see also MPEP 2144.04 (VI)).
Moreover, since the criticality of positioning the terminals and connectors of each battery and conductors between each battery are located on a side of the equipment 
Applicant argues: “Wang cannot reasonably be considered to suggest electrical equipment disposed within one of the plurality of equipment racks, the electrical equipment comprising electrical controllers for one or more of the battery strings, over voltage protections for one or more of the battery strings, over current protection for one or more of the battery strings, power distribution controls for electrical power within the container, a Heating Ventilation and Air Conditioning (HV AC) control system for temperature control within the container, a fire suppression control system, and a control system for lighting within the container as recited in the pending claims.”
Examiner respectfully disagree: Wang discloses one or more components mounted in one or more of the equipment racks (p. 6-7; Fig. 6), where those components include one or more of a power distribution cabinet ("power distribution device 600"), a Heating Ventilation and Air Conditioning (HVAC) system ("heat dissipation device ... includes an air conditioner 310, a guide adapter 312, and a supply 
Applicant argues:” a prima facie case of obviousness is not properly established for each, at least considering the inherent problems pointed out with the references and further, that the Examiner's analysis and rationale are not adequate to properly support the combination of the references under § 103”.
However, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an insulating material such as that taught by Fetsko in the energy storage platform of Wang because it is both heat and electrically insulating while being substantially uniform and more resistant to damage
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727